Citation Nr: 0731888	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  05-30 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
major depressive disorder, secondary to service-connected 
hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1956 to April 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
major depressive disorder has manifested by depressed mood, 
anxiety, sleep disturbance, occasional suicidal ideation 
which was not a big problem for the veteran, anger, and 
irritability.  The evidence also showed that the veteran was 
neatly groomed, fully oriented, with good eye contact and a 
goal-directed thought process, normal speech, good insight 
and judgment, no evidence of delusions, and denial of 
hallucinations.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for major depression have not been met.  38 U.S.C.A. §§ 1155, 
5013A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9434 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in February 2005 advised the veteran of the 
foregoing elements of the notice requirements.  Although 
notice was not provided to the veteran prior to the initial 
adjudication of his claim informing him that a disability 
rating and an effective date would be assigned should the 
claim of service connection be granted, the Board finds that 
the veteran has not been prejudiced.  "In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, the veteran has been provided with a VA 
psychiatric examination during the course of this appeal.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The veteran's claim for service connection for major 
depressive disorder was received in January 2005.  In a 
rating decision dated in April 2005, the RO granted service 
connection for major depressive disorder, secondary to the 
veteran's service-connected hearing loss, and a 30 percent 
evaluation was assigned under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9434, effective January 12, 2005.  
See 38 C.F.R. § 3.400 (2006).  The veteran subsequently filed 
a timely appeal of this decision seeking a higher initial 
disability rating.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Id.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  Id.

Pursuant to Diagnostic Code 9434, major depressive disorder 
is rated 30 percent when it is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 51-60 indicates moderate symptoms 
(e.g., flat affect, circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational or 
school functioning (e.g., having few friends or having 
conflicts with peers or co-workers).  A GAF score of 31-40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  DSM-IV at 46-47.


Based on the analysis of the evidence as outlined below, the 
Board finds that the evidence does not support an initial 
disability rating in excess of 30 percent for the veteran's 
service-connected major depressive disorder.

A January 2005 private treatment record notes the veteran's 
first complaints of depression.  The veteran indicated 
symptoms including insomnia and difficulty controlling 
emotion, and stated that he felt that his depression was 
caused by his service-connected hearing loss.  The physician 
referred the veteran for a psychiatric assessment for 
evaluation of depression.

In February 2005, the veteran underwent a private psychiatric 
assessment for depression.  The veteran complained of sleep 
disturbance, difficulty concentrating, depression, weight 
gain, memory trouble, indecisiveness, irritability, fatigue, 
marital problems, feelings of guilt and anger over the 
inability to cope with his hearing loss, and outbursts of 
frustration directed towards his wife and interfering with 
his ability to work.  The veteran noted that he was 
considering closing down his business as a result.  Upon 
mental status examination, the veteran was neatly dressed and 
groomed with coherent speech somewhat increased in content.  
His mood was severely depressed and anxious, and his affect 
was congruent.  His thought process was coherent, logical, 
and goal-oriented with no perceptual distortions.  Insight 
and judgment were intact.  The physician diagnosed severe 
major depression, single episode, and a GAF score of 40 was 
assigned.  The physician concluded that the veteran's major 
depression caused significant impairment in his marital 
relationship and occupational relationships.

An April 2005 VA treatment record noted the veteran's 
complaints of irritability, anger, guilt, depression, sleep 
difficulty, poor energy, poor concentration, and decreased 
appetite.  The veteran stated that he had been married for 8 
years, was heavily involved with his church, and maintained 
good relationships with his children.  The veteran also 
indicated that he had retired from his job.  Upon mental 
status examination, the veteran was alert and fully oriented, 
casually dressed, and adequately groomed.  He was cooperative 
and presented a candid attitude.  Eye contact was good, 
speech was normal, and thought process was clear, coherent, 
and goal-directed.  Insight and judgment were good.  The 
veteran's mood was okay, and his affect was nonrestricted.  
Suicidal and homicidal ideation were denied, and there was no 
psychosis or hallucinations.  The VA physician diagnosed 
"problem with irritability and anger."

VA treatment records from November 2005 through December 2005 
revealed the veteran's complaints of depressed mood, sleep 
disturbance, irritability, and fatigue.  The veteran 
indicated that he maintained interest in many things, but 
struggled with motivation.  He felt guilt over his anger 
outbursts, and reported difficulty with concentration.  He 
denied suicidal or homicidal ideations, and there were no 
hallucinations or delusions.  Mental status examination 
revealed the veteran to be alert and fully oriented with a 
normal appearance.  Speech reflected unstable tones, which 
were high at times.  The veteran's eye contact was good, his 
mood was euthymic, and his affect was nonrestricted and 
appropriate.  The veteran's thought process was logical and 
goal-oriented, his memory was grossly intact, and his insight 
and judgment were good.  The VA physician diagnosed moderate 
major depressive disorder.

In January 2006, a VA examination for mental disorders was 
conducted.  At the examination, the veteran complained of 
anger and poor temper, specifically with his wife, and also 
indicated road rage while driving.  The veteran also noted 
that he experienced guilt over his anger.  His sleep had 
improved with medication.  The veteran stated that he had 
been married for 9 years, that he liked to do things with his 
wife, and that they had fun and good times together.  The 
veteran noted that he and his wife were both hard-headed and 
they sometimes had friction in their relationship, which was 
exacerbated by his depression.  The veteran stated that he 
had a strong connection with his church.  The veteran 
reported that he had owned his own business for 20 years, and 
sold it to retire.  He stated that he gave up the work 
because he was tired of dealing with complaints and he wanted 
to retire to do more for his church.  He indicated an 
interest in working again, specifically in internet sales.  

On mental status examination, the veteran was alert and fully 
oriented, and casually and appropriately dressed.  He was 
cooperative during the examination, and exhibited no socially 
inappropriate behaviors.  The veteran's short-term memory was 
fair, and there was no evidence of a thought disorder.  Eye 
contact and appetite were good, and there were no 
hallucinations or delusions.  The veteran indicated 
occasional suicidal ideation, but stated that it was not a 
big problem for him.  The VA examiner noted that the veteran 
had a family history of mental health issues.  The VA 
examiner stated that the veteran's cognitive functioning and 
communication skills do not produce any significant 
impairment to his capacity to work or engage in social 
activities.  The VA examiner further opined that the 
veteran's difficulty in working was impacted in a mild to 
moderate fashion by his depression.  The examiner noted that 
the veteran had no difficulty maintaining personal hygiene or 
carrying out the basic activities of daily living.  The VA 
examiner diagnosed moderate major depressive disorder, and a 
GAF score of 57 was assigned.  The report concluded that the 
veteran had some difficulty with work environment due in part 
to depression.

The Board finds that the medical evidence of record does not 
support an initial evaluation in excess of 30 percent for the 
veteran's major depressive disorder.  First, the veteran's 
GAF scores ranged from 40 to 57.  A GAF score is highly 
probative, as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The 
veteran's GAF scores range from major depressive disorder 
manifested by some impairment in reality testing or 
communication, or major impairment in several areas, or 
serious symptoms, or any serious impairment in social, 
occupational, or school functioning, to major depressive 
disorder manifested by moderate symptoms, or moderate 
difficulty in social, occupational, or school functioning.  
See DSM-IV at 46-47.  The GAF scores thus do not mandate a 
higher initial evaluation on their own and also do not 
delineate any point at which the major depressive disorder 
had worsened, thus indicating a staged rating.  

Second, although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242.  The 
Board finds that the medical evidence of record does not 
support an increased initial evaluation.  The veteran 
consistently reported anger problems, irritability, sleep 
disturbance, fatigue, and poor concentration.  The veteran 
also noted friction in his marriage exacerbated by 
depression, but denied suicidal ideations and panic attacks.  
The objective medical evidence of record noted depressed 
mood, congruent affect, and occasional suicidal ideation 
which was not a big problem for the veteran.  The objective 
evidence of record also showed the veteran was alert and 
oriented in all spheres, with normal speech, no impaired 
thought process, no impaired memory, no impaired judgment, 
and no impaired abstract thinking.  The veteran denied 
delusions, hallucinations, or obsessional rituals.  
Throughout the time period, one private examiner found the 
veteran's major depressive disorder severe.  All other 
examiners found the veteran's disability moderate.

Accordingly, an initial evaluation in excess of 30 percent 
for major depressive disorder is not warranted because, 
although one examiner opined that the veteran's major 
depressive disorder was severe, the evidence did not show a 
flattened affect, disturbed speech, memory impairment, 
impaired thinking, impaired judgment, more than weekly panic 
attacks, or difficulty establishing and maintaining effective 
work and social relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9434.  An examiner's classification of the of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126 (2006); VAOPGCPREC 10-95; 60 Fed. Reg. 
43186 (1995).  Consequently, based on all the evidence of 
record, the veteran's major depressive disorder 
symptomatology is adequately reflected in the 30 percent 
evaluation. 

This is an initial rating case, following the granting of 
service connection, and thus the Board has considered whether 
"staged ratings" (i.e., difference percentage ratings for 
different periods of time, based on the facts found) are 
warranted.  Fenderson, 12 Vet. App. at 119.  While there may 
have been day-to-day fluctuations in the veteran's major 
depressive disorder, the evidence shows no distinct periods 
of time, since service connection became effective, during 
which his major depressive disorder has varied to such an 
extent that a rating greater or less than 30 percent would be 
warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An initial evaluation in excess of 30 percent for major 
depressive disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


